                                  Case 18-11795-MFW                                      Doc 491                 Filed 01/28/19                        Page 1 of 14


                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                            FOR THE DISTRICT OF DELAWARE

In re: RM Wind-Down Holdco LLC, et al.1                                                                                                   Case No.:                                               18-11795
                                                                                                                                          Reporting Period:                            11/26/18 - 12/30/18

                                                                                                                                          Federal Tax I.D. #:                                       XX-XXXXXXX


                                                                                       Monthly Operating Report

                                                                                                                       Form                       Document                            Explanation
Required Documents                                                                                                      No.                       Attached                             Attached
Schedule of Cash Receipts and Disbursements                                                                MOR-1/MOR-1a                                 X
    Bank Account Information/Reconciliation                                                                MOR-1b                                       X                       Bank reconciliation
                                                                                                                                                                                    statement
    Schedule of Professional Fees Paid                                                                     MOR-1c                                      X
    Copies of Bank Statements                                                                                                                         N/A                                     X
    Cash Disbursements Journals                                                                                                                       N/A                                     X
Statement of Operations                                                                                    MOR-2                                       X
Balance Sheet                                                                                              MOR-3                                       X
Status of Post-Petition Taxes                                                                              MOR-4                                       X
    Copies of IRS Form 6123 or payment receipt                                                                                                        N/A
    Copies of Tax Returns Filed During Reporting Period                                                                                               N/A
Summary of Unpaid Post-Petition Debts                                                                                                                 N/A
    Listing of Aged Accounts Payable                                                                       MOR-5                                       X
Accounts Receivable Reconciliation and Aging                                                               MOR-6                                       X
Debtor Questionnaire                                                                                       MOR-7                                       X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my
knowledge and belief.



/s/ Christopher J. Wells                                                                                                  1/22/2019
Signature of Authorized Individual                                                                         Date


Christopher J. Wells                                                                                       Chief Financial Officer
Printed Name of Authorized Individual                                                                      Title of Authorized Individual

(1) The Debtors in these chapter 11 cases, along with thir respective case numbers, as applicable are: RM Wind-Down Holdco LLC (18-11795); RM Wind-Down Opco LLC (18-11796), RM Wind-Down HQ LLC (18-
11797); RM Wind-Down Acapulco LLC (18-11798); RM Wind-Down Chevys LLC (18-11799); and RM Wind-Down El Torito LLC (18-11800). The Debtors’ corporate headquarters is located at 5660 Katella Ave, Suite
200 Cypress, CA 90630.

(2) The Debtors operated restaurants under the following names: (1) El Torito Cantina Autentica; (2) Chevys Fresh Mex; (3) Acapulco Restaurant y Cantina; (4) El Torito Grill Mexican Revolution; (5) Sinigual
Contemporary Mexican Cuisine; (6) Las Brisas; and (7) Who Song and Larry’s.




                                                                                                          1
                                Case 18-11795-MFW                                  Doc 491                Filed 01/28/19                      Page 2 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                                       Case No.:                                 18-11795
                                                                                                                                            Reporting Period:              11/26/18 - 12/30/18

                                                                                                                                            Federal Tax I.D. #:                         XX-XXXXXXX

                                                  Listing of Debtor Entities and Notes to the Monthly Operating Report

General:
The report includes consolidated activity from the following Debtors and related Case numbers:

Debtor                                                                                                            Case Number
RM Wind-Down Holdco LLC                                                                                             18-11795
RM Wind-Down Opco LLC                                                                                               18-11796
RM Wind-Down HQ LLC                                                                                                 18-11797
RM Wind-Down Acapulco LLC                                                                                           18-11798
RM Wind-Down Chevys LLC                                                                                             18-11799
RM Wind-Down El Torito LLC                                                                                          18-11800

General Notes to the MOR:

Debtor-in-Possession Financial Statements
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is in a format
acceptable to the Office of the U.S. Trustee. The financial information contained herein is unaudited, preliminary, limited in scope, and as discussed below, may not comply with accounting
principles generally accepted in the United States of America ("U.S. GAAP") in all material respects. All results, other than as noted, are being presented on a consolidated basis due to the
complexity of intercompany transactions among Debtor entities and system limitations that prevent isolating balance sheet and cash activity among distinct Debtors and non-debtors.

The unaudited consolidated financial statements have been derived from the books and records of RM Wind-Down Holdco, LLC and related Debtors and non-debtors ("RM") on a consolidated or
consolidating basis, as applicable. No current activity exists for the non-debtors and existing balances on MOR-3 are immaterial with respect to the consolidated balances. The information
furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for the quarterly and annual financial statements to be in
accordance with U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the same level of accounting review and testing that RM Holdco, LLC and related
Debtors and non-debtors apply in the preparation of their quarterly and annual financial information in accordance with U.S. GAAP. Accordingly, upon the application of such procedures, RM
believes that the financial information may be subject to change, and that these changes could be material.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the consolidated
results of operations, financial position and schedule of receipts and disbursements of RM in the future. RM cautions readers not to place undue reliance upon the MOR. There can be no assurance
that such information is complete and the MOR may be subject to revision.

Intercompany Transactions
Due to the cash management structure of RM, intercompany activity is material among Debtor entities making an isolated entity breakout within MOR-1 and MOR-3 limited. Intercompany
transactions between Debtors have been nearly eliminated in the financial statements contained herein. The unaudited consolidated financial statements presented in MOR-2 and MOR-3 also
include elimination entries for intercompany balances related to Non-debtor affiliates.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization or liquidation. The determination of how
liabilities will ultimately be settled and treated cannot be made until the bankruptcy court approves a chapter 11 plan. Accordingly, the ultimate amount of such liabilities is not determinable at this
time. RM has segregated pre-petition liabilities that are subject to compromise to be reported at the amounts expected to be allowed, even if they may be settled for lesser amounts. The amounts
currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on bankruptcy court actions, first day motions that allow certain pre-
petition liabilities to be paid in the ordinary course, further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral
securing such claims, assumption or rejection of executory contracts, impact of an asset purchase agreement and liabilities being assumed by the buyer, and continued reconciliation and other
events.
Restructuring Costs
Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement and balance sheet as restructuring expenses/accruals, except for
interest and expenses associated with RM's Debtor-in-Possession Financing (included in interest expense). Restructuring expenses include post-petition expenses and payments related to legal
advisory and representation services, other professional consulting and advisory services including claims reconciliation, US Trustee fees, expenses associated with retention of RM employees per
court approval, changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed claims, and all other items related to the chapter 11 process.

363 Sale Transaction
On September 28, 2018, the Court entered that certain Order (I) Approving Asset Purchase Agreement ("APA") and Authorizing the Sale of Certain Assets of the Debtors Outside of the Ordinary
Course of Business, (II) Authorizing the Sale of Assets Free and Clear of All Liens, (III) Authorizing the Assumption and Assignment or Rejection of Certain Executory Contracts and Unexpired Leases
and (IV) Granting Related Relief [D.I. 288], thereby approving the sale (the “Sale”) of the Assets and the assumption and assignment of certain executory contracts and unexpired leases to FM
Restaurants (PT), LLC, pursuant to the Stalking Horse APA. The Sale closed on October 29, 2018. Per the APA the Purchaser is to provide to RM an allocation of the purchase price proceeds among
the assets included in the sale 60 days after the sale close date. Subsequently, the date has been extended beyond the end of the designation rights period. Until such time the allocation is
provided and approved by RM, the proceeds will be allocated to RM Wind-Down Opco LLC. As part of the funding of the transaction, the purchaser credited from the purchase price amounts owed
on their portion of the funded DIP ($2.75M+ accrued interest), Senior Secured Term Loan ($ 12.353M), and their remaining purchase deposit ($1.925M).




                                                                                                   2
                                  Case 18-11795-MFW                                      Doc 491                 Filed 01/28/19                          Page 3 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                     Form No.:                                   MOR-1
Figures in $                                                                                                              Case No.:                                 18-11795
                                                                                                                          Reporting Period:              11/26/18 - 12/30/18
                                                                                                                          Federal Tax I.D. #:                    XX-XXXXXXX


                                Consolidated Schedule of Cash Receipts and Disbursements (Period & Case to Date)
                                                                                                 Week Beginning                       11/26/2018                      8/6/2018
                                                                                                   Week Ending                        12/30/2018                    12/30/2018
                                                                                                Number of Weeks                                5                            21

Total Cash Receipts from Operations                                                                                                      $440,523                  $51,206,528


     F&B                                                                                                                                             -              10,718,258
     Utilities                                                                                                                                       -                1,328,202
     A/P Others                                                                                                                            165,610                    5,424,370
     Wages / Bonus / PR Taxes                                                                                                                        -              20,456,244
     Health / Benefits (1)                                                                                                                  44,764                    1,339,788
     Rent                                                                                                                                            -                5,218,670
     Sales Taxes (2)                                                                                                                                 -                5,705,855
     Insurance & WC/GL Payments                                                                                                                      -                2,680,281
     CapEx                                                                                                                                           -                  508,446
Cash Disbursements from Operations                                                                                                         210,374                  53,380,114

Operating Net Cash Flow                                                                                                                  $230,148                  ($2,173,587)


Sale/Chapter 11 Related Cash Flows
     Cash proceeds From 363 Sale, net (3)                                                                                                            -              36,576,242

     DIP Loan Payoff (4)                                                                                                                             -                2,750,000
     Senior Secured Debt Paydown (5)                                                                                                                 -              22,143,886
     Executory Contract Cures                                                                                                               91,361                        91,361
     Ch.11 Debtor Professionals                                                                                                         2,019,675                     3,730,007
     Ch.11 Sec. Lender Professionals                                                                                                       319,783                    1,155,739
     Utility Deposits into Escrow                                                                                                                    -                  493,551
     Court Filing Fee/ US Trustee Fees                                                                                                               -                  375,213
     Workers Comp LOC Fees & Interest                                                                                                                -                1,510,323
     DIP Fees/Interest/Reimbursement                                                                                                                 -                1,448,683
Sale/Chapter 11 Disbursements                                                                                                           2,430,819                   33,698,763

Sale/ Chapter 11 Net Cash Flow                                                                                                         (2,430,819)                    2,877,478


Total Net Cash Flows                                                                                                                 ($2,200,670)                      $703,892


DIP Balance                                                                                                                                       $0                            $0


Total Disbursements                                                                                                                   $2,641,193                  $87,078,878



General Notes to MOR-1:
MOR-1 is based primarily on the form/format of cash flow projections provided for in the Debtor's Debtor-In-Possession ("DIP") financing budget and initial monthly operating report
(Docket #100) . Cash receipts and disbursement amounts are derived based on information from the Debtors financial records on a consolidated book basis and is based on calendar
weeks (Monday-Sunday). Cash receipts and disbursements between Debtors are included in this schedule.

Cash receipts related to principal balance draws of the DIP financing have been excluded from the cash receipts and disbursement totals above. Interest expense and fees associated
with the DIP financing are included.

(1) VDI Plan (retained liability) disbursements
(2) September 2018 sales taxes ($1.76M) paid by Purchaser / reimbursed by Seller through the transaction close
(3) Sale proceeds collected based on initial flow of funds of acquired assets on day 1
(4) Cash payouts made only to Tennenbaum's portion of DIP/Senior Secured Debt
(5) As part of the funding of the transaction, the purchaser credited from the purchase price amounts owed on their portion of the funded DIP ($2.75M+ accrued interest), Senior
Secured Term Loan ($12.353M), and their remaining purchase deposit ($1.925M).




                                                                                                          3
                                        Case 18-11795-MFW                                               Doc 491                     Filed 01/28/19                               Page 4 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                                                                                         Form No.:                                MOR-1a
Figures in $                                                                                                                                                                                  Case No.:                               18-11795
                                                                                                                                                                                              Reporting Period:            11/26/18 - 12/30/18

                                                                                                                                                                                              Federal Tax I.D. #:                   XX-XXXXXXX

                                                                                                                                                                     (1)
                                                                                Schedule of Cash Receipts and Disbursements by Legal Entity
Debtor                                                                                                    Case Number                   Cash Receipts            Cash Disbursements                Intercompany                Net Cash Flow1
RM Wind-Down Holdco LLC                                                                                      18-11795               $                    -       $                     - $                          - $                      -
RM Wind-Down Opco LLC2                                                                                       18-11796               $              440,523                      (136,125)                  (2,505,068)                 304,398
RM Wind-Down HQ LLC                                                                                          18-11797               $                    -                    (2,505,068)                   2,505,068               (2,505,068)
RM Wind-Down Acapulco LLC                                                                                    18-11798               $                    -                             -                            -                        -
RM Wind-Down Chevys LLC                                                                                      18-11799               $                    -                             -                            -                        -
RM Wind-Down El Torito LLC                                                                                   18-11800               $                    -                             -                            -                        -
Totals                                                                                                                              $              440,523       $            (2,641,193) $                         -      $        (2,200,670)

Notes to MOR-1a:
Cash receipts and disbursement amounts are derived based on information from the Debtors bank statements. Cash receipts and disbursements between Debtors are included in this schedule.
Cash receipts and cash disbursements related to the Debtor-In-Possession financing have been excluded from the cash receipts and disbursement totals above unless otherwise noted.
(1) Receipts and disbursements were allocated to entities based on pro-rata activity within the P&L (MOR-2) and may not reflect actual activity by legal entity.
(2) All Receipts and disbursements flow through RM Wind-Down Opco LLC; Debtor has excluded intercompany and attributed activity to each of the Debtors as if they maintained separate receipt and disbursement accounts.




                                                                                                                            4
                                              Case 18-11795-MFW                                                        Doc 491                          Filed 01/28/19                                    Page 5 of 14

In re: RM Wind-Down Holdco LLC, et al                                                                                                                                                                               Form No.:                            MOR-1b
Figures in $                                                                                                                                                                                                        Case No.:                           18-11795
                                                                                                                                                                                                                    Reporting Period:        11/26/18 - 12/30/18

                                                                                                                                                                                                                    Federal Tax I.D. #:               XX-XXXXXXX

                                                                                                                        Bank Account Information
                           Legal Entity                                               Case Number                                   Bank Name / Address                                            Description      Acct # (Last 4 Digits)       Bank Balance
RM Wind-Down Opco LLC                                                                    18-11796                       Wells Fargo
                                                                                                                        PO Box 63020                                                                Voluntary
                                                                                                                                                                                                                            7073                         76,079
                                                                                                                        San Francisco, CA 94163                                                     Disability
                                                                                                                        ATTN: Paul Estrada
RM Wind-Down Opco LLC                                                                    18-11796                       Citibank
                                                                                                                        1 Penns Way                                                             General Liability
                                                                                                                                                                                                                            6618                        109,734 (1)
                                                                                                                        New Castle, DE 19720                                                      (Gallagher)

RM Wind-Down Opco LLC                                                                    18-11796                       Citibank
                                                                                                                        1 Penns Way                                                                Work Comp
                                                                                                                                                                                                                            9014                         64,454 (1)
                                                                                                                        New Castle, DE 19720                                                       (Gallagher)

RM Wind-Down Opco LLC                                                                    18-11796                       Wells Fargo
                                                                                                                        PO Box 63020
                                                                                                                                                                                                WF CD (P-card)               N/A                        200,000 (2)
                                                                                                                        San Francisco, CA 94163
                                                                                                                        ATTN: Paul Estrada
RM Wind-Down Opco LLC                                                                    18-11796                       East West Bank
                                                                                                                        9300 Flair Drive, 4th Fl.                                                Disbursement
                                                                                                                                                                                                                            1949                        164,169
                                                                                                                        El Monte, CA 91731                                                          Account
                                                                                                                        ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                    18-11796                       East West Bank
                                                                                                                                                                                                    Voluntary
                                                                                                                        9300 Flair Drive, 4th Fl.
                                                                                                                                                                                                    Disability              1977                                -
                                                                                                                        El Monte, CA 91731
                                                                                                                                                                                                     Account
                                                                                                                        ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                    18-11796                       East West Bank
                                                                                                                        9300 Flair Drive, 4th Fl.                                                Concentration
                                                                                                                                                                                                                            1956                       7,465,094
                                                                                                                        El Monte, CA 91731                                                         Account
                                                                                                                        ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                    18-11796                       East West Bank
                                                                                                                        9300 Flair Drive, 4th Fl.
                                                                                                                                                                                               Eco Lab Account              2033                         67,182
                                                                                                                        El Monte, CA 91731
                                                                                                                        ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                    18-11796                       East West Bank
                                                                                                                        9300 Flair Drive, 4th Fl.                                                Utility Deposit
                                                                                                                                                                                                                            1970                                -
                                                                                                                        El Monte, CA 91731                                                          Account
                                                                                                                        ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                    18-11796                       East West Bank
                                                                                                                                                                                                  Westchester
                                                                                                                        9300 Flair Drive, 4th Fl.
                                                                                                                                                                                                  Stipulation               1963                           5,440
                                                                                                                        El Monte, CA 91731
                                                                                                                                                                                                   Account
                                                                                                                        ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                    18-11796                       Axos Bank
                                                                                                                        4350 La Jolla Village Dr., Suite 140
                                                                                                                                                                                               Landlord Reserve             0345                         32,646
                                                                                                                        San Diego, CA 92122
                                                                                                                        ATTN: Maggie Wydysh
RM Wind-Down Opco LLC                                                                    18-11796                       East West Bank
                                                                                                                        9300 Flair Drive, 4th Fl.                                                   NY Liquor
                                                                                                                                                                                                                            2131                        204,821 (3)
                                                                                                                        El Monte, CA 91731                                                          Account
                                                                                                                        ATTN: Tito Ibarrola

                                                                                                                                                                                                                           TOTAL             $         8,389,618

Notes to MOR-1b:
All amounts listed above are the bank balances as of the fiscal period. Copies of bank statements and cash disbursement journals are not included in this MOR. These items will be made available upon request.

(1) Ultimate ownership of accounts being discussed/negotiated with the Purchaser; Balances reflect what the Debtor believes are Debtor held balances.
(2) Subject to a stipulation with Wells Fargo (Docket #407)
(3) Account established to accommodate management services responsibility; 100% of balance (less fees) is funded/owed to the Purchaser




                                                                                                                                               5
                       Case 18-11795-MFW                   Doc 491         Filed 01/28/19            Page 6 of 14


In re: RM Wind-Down Holdco LLC, et al                                                              Form No.:                         MOR-1b
                                                                                                   Case No.:                         18-11795
                                                                                                   Reporting Period:      11/26/18 - 12/30/18

                                                                                                   Federal Tax I.D. #:             XX-XXXXXXX

                                                             Bank Reconciliations

The above-captioned debtors (the “Debtors”) hereby submit this attestation regarding bank account reconciliations in lieu of providing copies
of bank statements.

The Debtors’ standard practice is to ensure that each bank account is reconciled to bank statements at least once per fiscal quarter within 45
days after the month end. I attest that each of the Debtors’ bank accounts is reconciled to bank statements in accordance with its practices.




/s/ Christopher J. Wells                                                     1/22/2019
Signature of Authorized Individual                                           Date


Christopher J. Wells                                                         Chief Financial Officer
Printed Name of Authorized Individual                                        Title of Authorized Individual




                                                                       6
                                                   Case 18-11795-MFW                                      Doc 491                 Filed 01/28/19                      Page 7 of 14

In re: RM Wind-Down Holdco LLC, et al                                                                                                                                               Form No.:                                MOR-1c
Figures in $                                                                                                                                                                        Case No.:                               18-11795
                                                                                                                                                                                    Reporting Period:            11/26/18 - 12/30/18

                                                                                                                                                                                    Federal Tax I.D. #:                  XX-XXXXXXX

                                                                                                   Schedule of Professional Fees and Expenses Paid
                                                                                                                                                   Amount Paid in Period                              Case to Date
                          Payee                                                Role in the Case              Period Covered                     Fees                Expenses                  Fees                   Expenses
Alvarez & Marsal Inc.                                                             CRO/CFO                 11/12/18 - 12/09/18          $               280,000   $          5,646   $            1,185,000   $               75,105
Sidley Austin LLP                                                              Debtor Counsel              9/01/18 - 9/30/18                           352,936              7,851                  750,874                   13,034
Kurtzman Carson Consultants LLC                                            Claims/Noticing Agent          10/01/18 - 10/31/18                           68,512            110,125                  219,110                  292,279
Young Conaway Stargatt & Taylor, LLP                                        Local Debtor Counsel         8/6/2018 - 9/30/2018                          180,502             11,067                  180,502                   11,067
Piper Jaffray & Co.                                                          Investment Banker           8/6/2018 - 10/28/2018                       1,000,000              3,037                1,000,000                    3,037
                                                                                                                                                           -                  -                        -                        -

                                                                                                                 TOTAL                 $             1,881,949 $          137,726 $              3,335,486 $                394,522
                                                                                                                                                         Period $       2,019,675              Case to Date $             3,730,007
Notes to MOR-1b:
Listing of payments ony related to those professionals retained by the Debtor estate




                                                                                                                              7
                                            Case 18-11795-MFW                                                     Doc 491                         Filed 01/28/19                                  Page 8 of 14

In re: RM Wind-Down Holdco LLC, et al                                                                                                                                                                                 Form No.:                                   MOR-2
Figures in $                                                                                                                                                                                                          Case No.:                                 18-11795
                                                                                                                                                                                                                      Reporting Period:              11/26/18 - 12/30/18

                                                                                                                                                                                                                      Federal Tax I.D. #:                        XX-XXXXXXX

                                                            RM Holdco LLC and related Debtors and non-debtors Consolidating Statement of Operations (Unaudited) (1)
                                                                                                                                                                                                                                                             5 Weeks
Entity Name                                                    RM Wind-Down Holdco LLC        RM Wind-Down Opco LLC             RM Wind-Down HQ LLC      RM Wind-Down Acapulco LLC RM Wind-Down Chevys LLC              RM Wind-Down El Torito             11/26/2018
Case #                                                                 18-11795                       18-11796                       18-11797                     18-11798                       18-11799                      18-11800                    12/30/2018

Revenues:
 Restaurant sales, net                                         $                       -     $                       -      $                       -     $                       -     $                        -     $                       -     $                          -
 Franchise and other revenues                                                           -                             -                              -                             -                              -                             -                                -
Total revenues                                                                          -                             -                              -                             -                              -                             -                                -

Costs and expenses:
 Restaurant costs
   Cost of sales                                                                        -                             -                              -                             -                              -                             -                               -
   Compensation and benefits                                                            -                             -                              -                             -                              -                             -                               -
   Direct operating and occupancy expense                                               -                             -                              -                             -                              -                             -                               -
 Total restaurant costs                                                                 -                             -                              -                             -                              -                             -                               -

 General and administrative expense                                                  -                                -                       69,195                               -                              -                             -                     69,195
 Depreciation and amortization                                                       -                                -                            -                               -                              -                             -                          -
 Loss/(gain) on sale of assets                                                (214,046)                               -                            -                               -                              -                             -                   (214,046)
Operating (loss) income                                                        214,046                                -                      (69,195)                              -                              -                             -                    144,851

Restructuring Costs                                                                     -                             -                      450,744                               -                              -                             -                     450,744

Other (income) expense:
 Interest expense                                                                       -                             -                       10,359                               -                              -                             -                      10,359
 Other (income) expense, net                                                            -                             -                      (11,571)                              -                              -                             -                     (11,571)
Total other expense, net                                                                -                             -                        (1,212)                             -                              -                             -                       (1,212)

Loss before income tax provision                                               214,046                                -                   (518,727)                                -                              -                             -                   (304,681)
Income tax provision                                                                 -                                -                          -                                 -                              -                             -                          -
Net Loss                                                       $               214,046 $                             -      $             (518,727) $                             -     $                        -     $                       -     $              (304,681)




Notes to the MOR-2:
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is in a format acceptable to the Office of the U.S. Trustee. The financial information
contained herein is unaudited, preliminary, limited in scope, and as discussed below, may not comply with accounting principles generally accepted in the United States of America ("U.S. GAAP") in all material respects.

The unaudited consolidated financial statements have been derived from the books and records of RM Holdco, LLC and related Debtors and non-debtors ("RM") on a consolidated or consolidating basis as applicable. No activity exists for the non-debtors and existing
balances on MOR-3 are immaterial with respect to the consolidated balances. The information furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for the quarterly and annual financial
statements to be in accordance with U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the same level of accounting review and testing that RM Holdco, LLC and related Debtors and non-debtors apply in the preparation of
their quarterly and annual financial information in accordance with U.S. GAAP. Accordingly, upon the application of such procedures, RM believes that the financial information may be subject to change, and that these changes could be material.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and schedule of receipts and
disbursements of RM in the future. RM cautions readers not to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.

Intercompany Transactions
Due to the cash management structure of RM, intercompany activity is material among Debtor entities making an isolated entity breakout within MOR-1 and MOR-3 limited. Intercompany transactions between Debtors have been nearly eliminated in the financial
statements contained herein. The unaudited consolidated financial statements presented in MOR-2 and MOR-3 also include elimination entries for intercompany balances related to Non-debtor affiliates.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization or liquidation. The determination of how liabilities will ultimately be settled and treated cannot be made until the
bankruptcy court approves a chapter 11 plan. Accordingly, the ultimate amount of such liabilities is not determinable at this time. RM has segregated pre-petition liabilities that are subject to compromise to be reported at the amounts expected to be allowed, even if
they may be settled for lesser amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on bankruptcy court actions, first day motions that allow certain pre-petition liabilities to be
paid in the ordinary course, further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, assumption or rejection of executory contracts, impact of an asset purchase
agreement and liabilities being assumed by the buyer, and continued reconciliation and other events.

Restructuring Costs
Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement as restructuring expenses, except for interest and expenses associated with RM's Debtor-in-Possession Financing (included in interest expense).
Restructuring expenses include post-petition expenses and payments related to legal advisory and representation services, other professional consulting and advisory services including claims reconciliation, US Trustee fees, expenses associated with retention of RM
employees per court approval, changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed claims, and all other items related to the chapter 11 process that are non-reoccurring.

363 Sale Transaction
On September 28, 2018, the Court entered that certain Order (I) Approving Asset Purchase Agreement ("APA") and Authorizing the Sale of Certain Assets of the Debtors Outside of the Ordinary Course of Business, (II) Authorizing the Sale of Assets Free and Clear of All
Liens, (III) Authorizing the Assumption and Assignment or Rejection of Certain Executory Contracts and Unexpired Leases and (IV) Granting Related Relief [D.I. 288], thereby approving the sale (the “Sale”) of the Assets and the assumption and assignment of certain
executory contracts and unexpired leases to FM Restaurants (PT), LLC, pursuant to the Stalking Horse APA. The Sale closed on October 29, 2018. Per the APA the Purchaser is to provide to RM an allocation of the purchase price proceeds among the assets included in the
sale 60 days after the sale close date. Subsequently, the date has been extended beyond the end of the designation rights period. Until such time the allocation is provided and approved by RM, the proceeds will be allocated to RM Wind-Down Opco LLC. As part of the
funding of the transaction, the purchaser credited from the purchase price amounts owed on their portion of the funded DIP ($2.75M+ accrued interest), Senior Secured Term Loan ($ 12.353M), and their remaining purchase deposit ($1.925M).




                                                                                                                                         8
                     Case 18-11795-MFW          Doc 491       Filed 01/28/19       Page 9 of 14


In re: RM Wind-Down Holdco LLC, et al                                         Form No.:                          MOR-3
Figures in $                                                                  Case No.:                        18-11795
                                                                              Reporting Period:     11/26/18 - 12/30/18

                                                                              Federal Tax I.D. #:           XX-XXXXXXX

         RM Wind-Down Holdco LLC and related Debtors and non-debtors Consolidated Balance Sheet (Unaudited) (1)
Period Ending                                                                                           12/30/2018

Assets
Current assets:
  Cash and cash equivalents                                                                         $         8,302,077
  Trade receivables, net                                                                                        318,420
  Other receivables                                                                                             294,181
  Prepaid expenses                                                                                              854,419
Total current assets                                                                                          9,769,097
Other assets                                                                                                  1,332,697
Total assets                                                                                        $        11,101,794

Liabilities and members' equity
Current liabilities:
  Accounts payable                                                                                  $         1,239,064
  Accrued restructuring costs                                                                                   859,576
  Other accrued liabilities                                                                                     441,652
  Purchase price reserve                                                                                      1,000,000
Total current liabilities                                                                                     3,540,291
Liabilities subject to compromise                                                                          268,574,319
Total liabilities                                                                                          272,114,611

Members' equity:
  Common Stock                                                                                       $                –
  Accumulated deficit                                                                                     (261,012,817)
Total members' equity                                                                                     (261,012,817)
Total liabilities and members' equity                                                               $        11,101,794




                                                          9
                            Case 18-11795-MFW                             Doc 491              Filed 01/28/19                  Page 10 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                     Form No.:                                   MOR-3
Figures in $                                                                                                              Case No.:                                 18-11795
                                                                                                                          Reporting Period:              11/26/18 - 12/30/18

                                                                                                                          Federal Tax I.D. #:                        XX-XXXXXXX

         RM Wind-Down Holdco LLC and related Debtors and non-debtors Consolidated Balance Sheet (Unaudited) (1)
Period Ending                                                                                           12/30/2018
Notes to the MOR-3:
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is
in a format acceptable to the Office of the U.S. Trustee. The financial information contained herein is unaudited, preliminary, limited in scope, and as discussed below, may not
comply with accounting principles generally accepted in the United States of America ("U.S. GAAP") in all material respects. All results are being presented on a consolidated basis
due to the complexity of intercompany transactions among Debtor entities and system limitations that prevent isolating activity among distinct Debtors and non-debtors.

The unaudited consolidated financial statements have been derived from the books and records of RM Wind-Down Holdco, LLC and related Debtors and non-debtors ("RM") on a
consolidated or consolidating basis as applicable. No activity exists for the non-debtors and existing balances on MOR-3 are immaterial with respect to the consolidated balances.
The information furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for the quarterly and annual
financial statements to be in accordance with U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the same level of accounting review
and testing that RM Holdco, LLC and related Debtors and non-debtors apply in the preparation of their quarterly and annual financial information in accordance with U.S. GAAP.
Accordingly, upon the application of such procedures, RM believes that the financial information may be subject to change, and that these changes could be material.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect
the consolidated results of operations, financial position and schedule of receipts and disbursements of RM in the future. RM cautions readers not to place undue reliance upon the
MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.

Intercompany Transactions
Due to the cash management structure of RM, intercompany activity is material among Debtor entities making an isolated entity breakout within MOR-1 and MOR-3 limited. Those
schedules are being presented on a consolidated basis. Intercompany transactions between Debtors have been nearly eliminated in the financial statements contained herein. The
unaudited consolidated financial statements presented in MOR-2 and MOR-3 also include elimination entries for intercompany balances related to Non-debtor affiliates.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization or liquidation. The
determination of how liabilities will ultimately be settled and treated cannot be made until the bankruptcy court approves a chapter 11 plan. Accordingly, the ultimate amount of
such liabilities is not determinable at this time. RM has segregated pre-petition liabilities that are subject to compromise to be reported at the amounts expected to be allowed,
even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments
depending on bankruptcy court actions, first day motions that allow certain pre-petition liabilities to be paid in the ordinary course, further developments with respect to disputed
claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, assumption or rejection of executory contracts, impact of an asset
purchase agreement and liabilities being assumed by the buyer, and continued reconciliation and other events.

Restructuring Costs
Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement as restructuring expenses, except for interest and
expenses associated with RM's Debtor-in-Possession Financing (included in interest expense). Restructuring expenses include post-petition expenses and payments related to legal
advisory and representation services, other professional consulting and advisory services including claims reconciliation, US Trustee fees, expenses associated with retention of RM
employees per court approval, changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed claims, and all other items related
to the chapter 11 process that are non-reoccurring.




                                                                                         10
                         Case 18-11795-MFW                         Doc 491            Filed 01/28/19               Page 11 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                    Form No.:                                   MOR-4
Figures in $                                                                                             Case No.:                                 18-11795
                                                                                                         Reporting Period:              11/26/18 - 12/30/18

                                                                                                         Federal Tax I.D. #:                        XX-XXXXXXX

                                                  Status of Post-Petition Taxes (Unaudited) (1)


                                                                                      Type                    Taxes Collected              Taxes Remitted
Federal:
   Withholding                                                                                            $                         - $                        -
   FICA & Medicare - Employee                                                                                                       -                          -
   FICA & Medicare - Employer                                                                                                       -                          -
   Unemployment                                                                                                                     -                          -
   Income                                                                                                                           -                          -
   Other                                                                                                                            -                          -
      Total Federal                                                                                       $                         - $                        -

State and Local:
   Withholding                                                                     All States             $                         - $                        -
   Unemployment                                                                      SUIER                                          -                          -
   Medicare                                                                                                                         -                          -
   Disability (2)                                                                                                                   -                          -
   Income                                                                                                                           -                          -
   Franchise                                                                                                                        -                          -
   Property                                                                                                                         -                          -
   Sales & Use                                                                                                                      -                          -
       Total State and Local                                                                              $                         - $                        -

     Total Taxes                                                                                          $                         - $                        -

Notes to MOR-4:
RM Wind-Down Holdco, LLC and related Debtors received authority which allowed the payment of certain pre-petition income, sales, use, franchise and property
taxes and other taxes, assessments, fees and similar charges. Schedule relates to the post petition period ending 09/30/18.

RM Wind-Down Holdco, LLC. and related Debtors are current on all post-petition payments other than disputes that arise in the ordinary course of business.

(1) As of October 29, 2018, RM had no employees and no restaurant operations by virtue of the sale of the majority of its assets on October 28, 2018 to the
Purchaser.
(2) Includes withholding for RM Wind-Down Holdco CA voluntary disability plan




                                                                                11
                              Case 18-11795-MFW                                 Doc 491                Filed 01/28/19                    Page 12 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                                    Form No.:                                   MOR-5
Figures in $                                                                                                                             Case No.:                                 18-11795
                                                                                                                                         Reporting Period:              11/26/18 - 12/30/18

                                                                                                                                         Federal Tax I.D. #:                        XX-XXXXXXX

                                                                                                                                       (1)
                                                          Accounts Payable (Post-Petition) Balance (Unaudited)
Accounts Payable Aging                                                                                                                                        As of:       12/30/2018
0 - 30 days old                                                                                                                                                          $      1,239,064
31 - 60 days old                                                                                                                                                    -                   -
61 - 90 days old                                                                                                                                                    -                   -
91+ days old                                                                                                                                                        -                   -
Total Accounts Payable (Post-Petition)                                                                                                                                   $      1,239,064

Notes to MOR-5:
(1) As part of the asset sale, the Purchaser assumed all post-petition trade payables in the ordinary course of business; RM accounts payable predominantly relates to activity post October 29, 2018
that is exclusive to the Debtor estate including professional fees.




                                                                                                 12
                              Case 18-11795-MFW                     Doc 491          Filed 01/28/19         Page 13 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                      Form No.:                            MOR-6
Figures in $                                                                                               Case No.:                          18-11795
                                                                                                           Reporting Period:       11/26/18 - 12/30/18

                                                                                                           Federal Tax I.D. #:             XX-XXXXXXX

                                                      Accounts Receivable (Post-Petition) Balance (Unaudited)
Accounts Receivable Reconciliation                                                                                        As of:       12/30/2018
Total Accounts Receivable at the beginning of the reporting period                                                                 $         432,257
(+) Amounts billed during the period                                                                                                               -
(-) Amounts, net included in purchase                                                                                                              -
(-) Credits and allowances used/applied during the period & Other Adjustments                                                                      -
Total Gross Accounts Receivable at the end of the reporting period                                                                 $         432,257

Accounts Receivable Aging                                                                                                 As of:       12/30/2018
0 - 30 days old                                                                                                                    $               -
31 - 60 days old                                                                                                                                   -
61 - 90 days old                                                                                                                             244,985
91+ days old                                                                                                                                 187,272
Total Accounts Receivable (Post-Petition)                                                                                          $         432,257
Accounts Receivable Reserves                                                                                                                 (113,838)
Accounts Receivable, net                                                                                                           $         318,420

Notes to MOR-6:
(1) Excludes amounts collected on other recievables




                                                                                13
                      Case 18-11795-MFW                    Doc 491          Filed 01/28/19           Page 14 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                Form No.:                          MOR-7
                                                                                                     Case No.:                        18-11795
                                                                                                     Reporting Period:     11/26/18 - 12/30/18

                                                                                                     Federal Tax I.D. #:            XX-XXXXXXX

                                                             Debtor Questionnaire
                                                                                                              Yes                    No
1.   Have any assets been sold or transferred outside the normal course of business this reporting
                                                                                                                                     X
     period? If yes, provide an explanation below.
2.   Have any funds been disbursed from any account other than a debtor in possession account
     this reporting period? If yes, provide an explanation below.                                                                    X

3.   Have all post-petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                               X

4.   Are workers' compensation, general liability and other necessary insurance coverages in
                                                                                                                                     X
     effect? If no, provide an explanation below.
5.   Has any bank account been opened during the reporting period? If yes, provide
     documentation identifying the opened account(s). If an investment account has been opened
     provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                                  X



                                                                  Explanations

4.   As part of the sale transaction, the Purchaser transferred all employees that existed as of the sale close date to their payroll, purchased
     substantially all of the assets, and took possession of all the real estate leases. In addition, the Purchaser assumed all liabilities with
     respect to the transferred employees and assumed all obligations with respect to Worker's Compensation among other assumed
     liabilities. In anticipation of closing the sale, the Purchaser either assumed or established replacement insurance for operations -
     covering all remaining facilities (whether assumed as of such date or not). As a result, the Debtor cancelled all of its requisite insurance
     policies and workers comp coverage as of the sale date. The existing D&O insurance went into a tail run-off period. RM purchased a new
     1 year tail policy effective on 10/29/18.




                                                                       14
